Citation Nr: 1727796	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  08-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for postoperative residuals of a cervical spine fracture.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to August 1982.  The matter of the rating for cervical spine disability is before the Board on appeal from a January 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, the Board remanded this matter for additional development.  The matter of entitlement to a TDIU rating was also remanded as it was considered to have been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In December 2016, the Board again remanded these matters for additional development of the record.  The case is now assigned to the undersigned.

An April 2015 rating decision by the Montgomery, Alabama RO (where the jurisdiction of the Veteran's record now rests) granted service connection for radiculopathy of both upper extremities, rated 20 percent each, effective May 17, 2012.  In November 2015, the Veteran submitted a notice of disagreement with the effective date of the grant of service connection for radiculopathy of each upper extremity, and the RO issued a statement of the case addressing the effective date matter in January 2016.  He did not file a substantive appeal regarding the effective date claims, and those matters are not before the Board.  An April 2017 rating decision increased to 40 percent the rating for right upper extremity radiculopathy and to 30 percent the rating for left upper extremity radiculopathy, each effective May 17, 2012.  The Veteran has not filed a notice of disagreement with the ratings for upper extremity radiculopathy.  Therefore, those matters are not before the Board.

The issue seeking a TDIU rating is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

Throughout, the Veteran's cervical spine disability has been manifested by forward flexion limited to no less than 20 degrees (even with factors such as repetitive motion/use and pain considered); the spine is not ankylosed; incapacitating episodes of disc disease are not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for postoperative residuals of a cervical spine fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5235 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in November 2006 and July 2011.  

The Veteran's VA and private medical records have been secured, and Social Security Administration (SSA) records have been associated with the record.  He was afforded VA examinations (which the Board finds adequate) to assess his cervical spine disability.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
The Veteran's claim for an increased rating for his cervical spine disability was received in October 2006.

On December 2006 VA spine examination, the Veteran stated that he had constant pain and stiffness in his cervical spine.  He said that he was not employed due to his cervical spine disability.  He denied flare-ups that kept him bedridden.  Examination found that the Veteran walked with a steady, but slow, methodical gait; was extremely guarding of his cervical spine; and that all movements and turns were very purposeful.  He turned his whole body to preserve neck movement.  There was a moderate amount of paraspinal tenderness on the back of the neck.  No other postural abnormalities or fixed deformities were noted.  Forward flexion of the cervical spine was to 30 degrees; extension was to 15 degrees; lateral flexion was to 20 degrees bilaterally; and rotation was to 30 degrees bilaterally.  There was severe limitation with all motions due to severe pain.  He had increased weakness and guarding, as well as increased facial grimacing and increased fine head tremors with repetitive range of motion, particularly with applied resistance.  He had an additional 10 degrees of loss of range of motion as a result of repetitions.  The examiner noted that the Veteran appeared to be in quite a bit of pain during any type of manipulation of the cervical spine.  The diagnoses were moderate to severe abnormality of the cervical spine with status post surgical fusion of the facet joints and posterior elements; severe anterior wedging compression of the vertebral body; and degenerative discs and spondylosis of C6 and C7.  

A March 2007 SSA decision shows that the Veteran was found to be disabled beginning in September 2000.  The decision summarized the findings of orthopedic examinations by a private physician in November 2005 and October 2006.  It was noted that the Veteran reported constant neck pain.  The neck pain radiated to his shoulders and caused numbness in his arms.  Rotation of the neck was limited.  The examiner opined that the Veteran would have difficulty with prolonged sitting, repetitive bending, heavy lifting, repetitive overhead use and prolonged bench type work.  

Private medical records show that in February 2007, the Veteran complained of chronic neck pain.  He stated that medication helped, but did not completely relieve the pain.  Examination found limitation of neck rotation to about 45 degrees bilaterally.  There was no limitation of motion of the shoulders and arms.  The assessments were chronic pain syndrome and old neck fracture.  In November 2007 and January and March 2008, there was restricted neck motion.  

On April 2011 VA examination, the Veteran stated he had constant neck stiffness.  There was no radiation of pain.  He noted that he had daily flare-ups that lasted from minutes to hours.  He denied having any incapacitating episodes since 2006.  Examination of the cervical spine found that flexion was to 40 degrees; extension was to 45 degrees; lateral bending was to 25 degrees bilaterally; and rotation was to 45 degrees bilaterally.  The examiner noted that the Veteran had pain with extension and left lateral bending.  After repetitive motion there appeared to be no increase level of functioning due to pain, fatigue, weakness, lack of endurance or incoordination.  There was minimal tenderness of the spine anteriorly and there appeared to be some discomfort to palpation at the lower end of the cervical spine.  The diagnoses were status post cervical spine fusion and cervical spine degenerative disc disease.  The examiner stated that in his opinion the Veteran did not have any significant alteration in his ability to function during flare-ups, and that there were no incapacitating episodes.  It was noted that the Veteran should be able to perform duties not requiring heavy lifting or excessive turning of the head.  The examiner also stated that he might have some increased disability if any activities required repeated functioning of the cervical spine over a period of time.

On May 2012 VA neck examination, the Veteran stated that he had neck pain that radiated to the center of his back, between the shoulder blades to his arms and hands.  He noted that he had flare-ups that impacted on cervical spine functioning.  Examination found that forward flexion was to 35 degrees; extension was to 30 degrees; lateral flexion was to 35 degrees bilaterally; and rotation was to 45 degrees bilaterally.  There was objective evidence of pain on motion.  There was additional limitation of motion after repetitive use testing.  The Veteran's functional loss consisted of less movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; atrophy; and interference with sitting, standing and/or weight bearing.  The examiner noted that the Veteran had facial grimacing with movement.  There was no swelling, deformity, instability or disturbance of locomotion.  There was tenderness or pain to palpation.  It was noted that he had guarding or muscle spasm of the cervical spine that resulted in abnormal gait and spinal contour.  The examiner stated that the Veteran had intervertebral disc syndrome of the cervical spine and had had incapacitating episodes lasting less than one week in the previous 12 months.  It was noted that the cervical spine condition impacted his ability to work.  The diagnoses were status post cervical spine fusion, cervical degenerative disc disease and cervical spondylosis with retrolisthesis.

On December 2016 VA cervical spine examination, the Veteran stated he had pain and limitation of motion of the neck.  He said that during flare-ups the pain was worse than normal.  Examination found forward flexion to 30 degrees; extension to 30 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 60 degrees, bilaterally.  There was pain on all movement.  No localized tenderness or pain to palpation was noted.  There was evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions.  There was no evidence of pain, fatigue, weakness, lack of endurance or incoordination.  He did not have guarding or muscle spasms of the cervical spine.  There was instability of station and interference with sitting and standing.  There was no ankylosis.  The examiner stated that the Veteran did not have intervertebral disc syndrome of the cervical spine.  The Veteran's cervical spine condition impacted on his ability to work.  The examiner noted that he was unable to lift or work overhead.  She stated that the Veteran was unable to lift more than 20 pounds or work overhead.  She also noted that he had difficulty walking, standing and sitting for long periods.  She further noted that there was evidence of pain when the spine was used on non-weight bearing.  Passive range of motion was the same as active range of motion, and there was evidence of pain on passive range of motion testing.  The diagnoses were status post fusion C3-4 for cervical fracture with fracture deformity of C5 and posterior subluxation C5 on C6; and bilateral upper extremity radiculopathy.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken considering the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Cervical spine disability is rated under the General Formula, which provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Forward flexion of the cervical spine limited to 15 degrees or less or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Notes following provide:  (1) Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  (2) For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees; and left and right lateral rotation are 0 to 80 degrees.  See Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Codes 5235-5243; General Rating Formula.

During the evaluation period the Veteran was examined four times by VA to assess the severity of his cervical spine disability.  All examinations found forward flexion to at least 20 degrees (even with additional limitation due to pain/repetitive motion considered.  A 30 percent rating under the General Rating Formula requires that forward flexion be limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  [Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, at 94 (32nd ed. 2012).]  Since all examinations of record found that the Veteran has retained cervical spine motion, the cervical spine is not immobile, and not ankylosed.  On the December 2016 VA examination, it was specifically noted that there was no ankylosis.  Accordingly, a rating in excess of 20 percent for orthopedic manifestations of the cervical spine disability is not warranted.  As was noted above, the Veteran has been assigned separate ratings for neurological manifestations of the disability consisting of upper extremity radiculopathy, and those ratings art not at issue herein.  Further neurological manifestations are not shown.  

The Veteran's cervical spine disability may alternatively be rated based on incapacitating episodes.  However, there is no indication that he was ever placed on bedrest for his neck disability.   On May 2012 VA examination, it was noted that the Veteran had had incapacitating episodes of less than one week in the previous 12 months; this notation does not establish that he was placed on bedrest by a physician.  Regardless, conceding (strictly for purposes of this discussion) that the incapacitating episode was at a physician's behest, an incapacitating episode of such extent would not warrant a compensable rating.  Accordingly, rating under the Based on Incapacitating Episodes would be of no benefit to the Veteran .  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's cervical spine disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  There is some conflicting evidence in the record regarding whether the Veteran has additional loss of motion following repetitive movement.  Notably, the December 2006 and May 2012 VA examinations found that there was additional limitation of motion with repetitive use testing (noted in December 2006 to be an additional 10 degrees).  An April 2011 VA examination found no change in the level of functioning after repetitive motion, and the most recent examination, in December 2016, also found no additional loss of function or change in the range of motion after repetitive use testing.  The pain the Veteran reports is not shown to have caused further restriction warranting a higher rating, and is contemplated by the rating currently assigned.

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating in excess of 20 percent for his cervical spine disability.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

Entitlement to an extraschedular increased rating for the cervical spine disability has not been specifically alleged, and is not raised by the record.  The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

A rating in excess of 20 percent for postoperative residuals of a cervical spine injury is denied.


REMAND

The Board's December 2016 remand requested a VA vocational assessment.  Notes by two different VA social workers, dated in March and April 2017, indicate attempts were made to contact the Veteran for a social and industrial survey to be scheduled, but were unsuccessful.  In the most recent note, dated in April 2017, the social worker stated that she was unable to contact the Veteran and left a message requesting that he return her call.  

In May 2017, the Veteran submitted a statement indicating that he had called the VA social worker and left messages to set up the requested appointment.  The Veteran's attorney submitted a statement that month reaffirming the Veteran's willingness to undergo a social and industrial survey.  In light of the foregoing, the Board finds that a further attempt to schedule the social and industrial survey is indicated.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for a social and industrial survey of the Veteran to assess the impact of his service-connected disabilities on his ability to engage in regular substantially gainful employment.  The vocational specialist should identify the types of employment that would be inconsistent with the Veteran's service-connected disabilities (considering his education and work experience) and any types of employment that would remain feasible given his service-connected disabilities.  

2.  The AOJ should then review the record and readjudicate the claim for TDIU.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


